DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, and 5-15 are pending.
Claims 1, 3, and 5-15 are rejected.
The applicants are requested to provide claim listings with consistent black typeface throughout all claims to facilitate legible scanning of claim listings.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Claim Interpretation
Independent claims 1, 9, and 15 recite limitations of measurement data detected from different units at different times. The limitation is interpreted to include an embodiment of collecting data at different time points for each unit where the different time points are the same time points for each unit. This embodiment is not excluded by the claims or definitions of claim terms in the specification. The specification supports this interpretation at paragraphs 17 and 138. For the purpose of compact prosecution new grounds of rejection have been presented under 35 U.S.C. 103 for an embodiment in which the time points are not shared between all units.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 15 is interpreted to require a computer with a graphical user interface that comprises a display means.
Such claim limitations are: detection unit, display unit or display means, and control module in claims 1, 5, 6-9, 11-13, and 15. The means are described at paragraphs 96-97, 101-102, 122-125, 164-169, and figure 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 15 are indefinite for recitation of the phrase “changes of one or more process factors in a first unit as compared to at least one second unit are detected in real time.” The conventional meaning of “real time” is the time an event occurs and the specification at paragraphs 18, 22, 29, 112, and 138 do not provide a different limiting definition. Detection of changes by a unit in real time therefore does not further limit detection of changes by a unit. For the purpose of examination the claims have been interpreted as requiring changes of one or more process factors in a first unit as compared to at least one second unit.
Claims 3, 5-8, and 10-14 are rejected for the same reason as claims 1 and 9 because they depend from claims 1 and 9 and fail to remedy the indefiniteness of claims 1 and 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 depends from cancelled claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
The rejection of claim 14 under 35 U.S.C. 101 in the Office action mailed 24 September 2020 in view of the amendment received 21 December 2020 which requires the recited computer program to execute a process that includes a practical application of adjusting at least one parameter of a process based on the result of the detected changes of process factors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent No. 6,727,096, cited in the Information Disclosure Statement received 29 July 2020).
Independent claim 1 recites a computer and apparatus comprising at least two units each comprising a sensor that carry out a biological process, a detection unit that recognizes a temporal correlation of measurement data set as a function of user input, wherein the data is obtained by the sensors at different time points, and a display unit that displays data in the temporal correlation, and automatically adjusts at least one parameter based on the temporal correlation recognized by the detection unit. Independent claim 9 recites a process executed by the computer and apparatus of independent claim 1. Dependent claim 14 is a computer program that executes the process of claim 10. Independent claim 15 recites the computer of claim 1 further comprising a display unit that has at least two display areas that display temporal correlations of measurement data.
	Wang et al. shows a parallel chemical reactor in Figure 2A and column 4. Wang et al. shows that the reactor includes a programmed computer and display that displays measurements versus time in Figures 7-8 and columns 1, 6, and 12. Columns 2-3 show the data is extracted over the time course of the reaction. The display includes two areas in Figures 7a, 7B, and 8. A user interface is shown in Figure 1 and columns 2 and 6. Sensors in the reactors are shown in column 4. Feedback control by the computer of temperature or pressure is shown in column 5. Computers and software used by the apparatus is shown in column 13. User input set points are discussed in the abstract, figures 4-6 and 9 and column 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Isett et al. (Biotechnology and Bioengineering vol. 98, pages 1017-1028 (2007)) in view of Puskeiler et al. (Biotechnology and Applied Biochemistry vol. 42, pages 227-235 (2005)) in view of Bargh (WO 2014/020327).
Independent claim 1 recites a computer and apparatus comprising at least two units each comprising a sensor that carry out a biological process, a detection unit that recognizes a temporal correlation of measurement data set as a function of user input, wherein the data is obtained by the sensors at different time points, and a display unit that displays data in the temporal correlation, and automatically adjusts at least one parameter based on the temporal correlation recognized by the detection unit. Dependent claim 3 and 10 further recite a step of correlating measurement data independent of absolute time. Dependent claims 6 and 13 further recite a step of grouping at least two units. Dependent claim 8 further recites a step of starting a process of the units at the same time. Independent claim 9 recites a process executed by the computer and apparatus of independent claim 1. Dependent claim 14 is a computer program that executes the process of claim 10. Independent claim 15 recites the computer of claim 1 further comprising a display unit that has at least two display areas that display temporal correlations of measurement data.
Isett et al. shows in the abstract a plurality of bioreactors that are monitored for temperature, pH, and dissolved oxygen. Figure 1 shows the 24 unit miniature bioreactor. Isett et al. states on page 1018 that each well has sensors for temperature, optical pH, and dissolved oxygen. Isett et al. shows on page 1019 that the apparatus is controlled by software run on a computer. The software comprises a user interface control panel for accepting user inputs. Output data of multiple wells are shown in figures 2, 3, and 5 aligned by time which is a output that is retrospective after data capture. Isett et al. shows in figures 2, 3, and 5 an output of the bioreactors correlated by common time values and use of software and a laptop computer to control the bioreactors.
	Isett et al. does not show automatically adjusting at least one parameter based on the temporal correlation recognized by the detection unit.
Puskeiler et al. shows an apparatus comprising a plurality of bioreactors in figure 1 and page 228, which states 48 bioreactors are used in a reaction block. Puskeiler et al. shows use of optical measurement of cell growth and pH and dissolved oxygen sensors for each bioreactor on pages 229-230. Figures 4 and 6 shows results of each bioreactor aligned by time. Puskeiler et al shows an automatic closed loop feedback control of pH of the bioreactors on pages 230-231 and Figures 6-7. Puskeiler et al. shows on pages 227-228 that parallel bioreactors allows for optimization of growth conditions for Escherichia coli growth in large scale bioreactors.
Bargh et al. shows an apparatus with a plurality of bioreactors at pages 9 and 14-16. Bargh et al. shows monitoring and feedback control of pH, temperature, and dissolved oxygen (DO). Bargh et al. shows on pages 15-16 that use of parallel bioreactors allows for optimization of cell culture conditions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and process of Isett et al. by adjusting at least one parameter based on the temporal correlation recognized by the detection unit of Isett et al. because both Puskeiler et al. and Bargh et al. show feedback control of growth parameters in parallel bioreactors and Puskeiler et al. and Bargh et al. show parallel bioreactors may be used to determine optimum growth conditions for cell culture in bioreactors.
Claims 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isett et al. in view of Puskeiler et al. in view of Bargh as applied to claims 1, 3, 6, 8-10, and 13-15 above, and further in view of Grandhi et al. (WO 2009/058392).
Dependent claims 5 and 11 further recite a user input of a zoom of measurement data. Dependent claims 7 and 12 further recite a user input of a time window and zoom of measurement data for a group of units.
Isett et al. in view of Puskeiler et al. in view of Bargh as applied to claims 1, 3, 6, 8-10, and 13-15 above does not show an apparatus that displays the data or use of zoom features to view data output at a desired zoom.
Grandhi et al. shows in the abstract and pages 8-9, 18-19 an apparatus that displays graphs at a desired zoom level by use of a user interface. Display using a computer browser program is shown on page 7 and use of computer systems comprising a video display is shown on pages 21 and 26.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and process of Isett et al. in view of Puskeiler et al. in view of Bargh as applied to claims 1, 3, 6, 8-10, and 13-15 above because Grandhi et al. shows computer systems comprising a display that allows users to choose a desired zoom to display desired details of a graph.
Claims 1, 3, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Isett et al. (Biotechnology and Bioengineering vol. 98, pages 1017-1028 (2007)) in view of Puskeiler et al. (Biotechnology and Applied Biochemistry vol. 42, pages 227-235 (2005)) in view of Bargh (WO 2014/020327) in view of Moses et al. Advances in Bioscience and Biotechnology vol. 3, pages 918-927 (2012)).
Independent claim 1 recites a computer and apparatus comprising at least two units each comprising a sensor that carry out a biological process, a detection unit that recognizes a temporal correlation of measurement data set as a function of user input, wherein the data is obtained by the sensors at different time points, and a display unit that displays data in the temporal correlation, and automatically adjusts at least one parameter based on the temporal correlation recognized by the detection unit. Dependent claim 3 and 10 further recite a step of correlating measurement data independent of absolute time. Dependent claims 6 and 13 further recite a step of grouping at least two units. Dependent claim 8 further recites a step of starting a process of the units at the same time. Independent claim 9 recites a process executed by the computer and apparatus of independent claim 1. Dependent claim 14 is a computer program that executes the process of claim 10. Independent claim 15 recites the computer of claim 1 further comprising a display unit that has at least two display areas that display temporal correlations of measurement data.
Isett et al. shows in the abstract a plurality of bioreactors that are monitored for temperature, pH, and dissolved oxygen. Figure 1 shows the 24 unit miniature bioreactor. Isett et al. states on page 1018 that each well has sensors for temperature, optical pH, and dissolved oxygen. Isett et al. shows on page 1019 that the apparatus is controlled by software run on a computer. The software comprises a user interface control panel for accepting user inputs. Output data of multiple wells are shown in figures 2, 3, and 5 aligned by time which is a output that is retrospective after data capture. Isett et al. shows in figures 2, 3, and 5 an output of the bioreactors correlated by common time values and use of software and a laptop computer to control the bioreactors.
	Isett et al. does not show automatically adjusting at least one parameter based on the temporal correlation recognized by the detection unit. Isett et al. does not show an embodiment of the clamed subject matter as interpreted above in this Office action of determining temporal correlation for data from different time points not shared by the units.
Puskeiler et al. shows an apparatus comprising a plurality of bioreactors in figure 1 and page 228, which states 48 bioreactors are used in a reaction block. Puskeiler et al. shows use of optical measurement of cell growth and pH and dissolved oxygen sensors for each bioreactor on pages 229-230. Figures 4 and 6 shows results of each bioreactor aligned by time. Puskeiler et al shows an automatic closed loop feedback control of pH of the bioreactors on pages 230-231 and Figures 6-7. Puskeiler et al. shows on pages 227-228 that parallel bioreactors allows for optimization of growth conditions for Escherichia coli growth in large scale bioreactors.
Bargh et al. shows an apparatus with a plurality of bioreactors at pages 9 and 14-16. Bargh et al. shows monitoring and feedback control of pH, temperature, and dissolved oxygen (DO). Bargh et al. shows on pages 15-16 that use of parallel bioreactors allows for optimization of cell culture conditions.
Moses et al. show a temporal correlation of different bioreactors in figures 2-4 and Table 1. Moses et al. compares time course of data between a system comprising 24 microbioreactor vessels termed AMBR and a 3 liter STR bioreactor. The AMBR and STR bioreactors were used in separate runs. Moses et al. concludes o page 926 that the comparison of the two bioreactors show similar performance and justifies using the 24 microbioreactor AMBR system to model performance of the larger STR bioreactor in different conditions while allowing smaller cultures for cell culture development.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and process of Isett et al. by adjusting at least one parameter based on the temporal correlation recognized by the detection unit of Isett et al. because both Puskeiler et al. and Bargh et al. show feedback control of growth parameters in parallel bioreactors and Puskeiler et al. and Bargh et al. show parallel bioreactors may be used to determine optimum growth conditions for cell culture in bioreactors. It would have been further obvious to determine temporal correlations between different bioreactors because Moses et al. shows such correlations can validate use of smaller bioreactors to facilitate cell culture development. It would have been further obvious to run multiple bioreactors at different times for later determination of temporal correlations for operational convenience by the user.
Claims 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Isett et al. in view of Puskeiler et al. in view of Bargh in view of Moses et al. as applied to claims 1, 3, 6, 8-10, and 13-15 above, and further in view of Grandhi et al. (WO 2009/058392).
Dependent claims 5 and 11 further recite a user input of a zoom of measurement data. Dependent claims 7 and 12 further recite a user input of a time window and zoom of measurement data for a group of units.
Isett et al. in view of Puskeiler et al. in view of Bargh in view of Moses et al. as applied to claims 1, 3, 6, 8-10, and 13-15 above does not show an apparatus that displays the data or use of zoom features to view data output at a desired zoom.
Grandhi et al. shows in the abstract and pages 8-9, 18-19 an apparatus that displays graphs at a desired zoom level by use of a user interface. Display using a computer browser program is shown on page 7 and use of computer systems comprising a video display is shown on pages 21 and 26.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and process of Isett et al. in view of Puskeiler et al. in view of Bargh in view of Moses et al. as applied to claims 1, 3, 6, 8-10, and 13-15 above because Grandhi et al. shows computer systems comprising a display that allows users to choose a desired zoom to display desired details of a graph.
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. The applicants arguments regarding a requirement to run the claimed units at different times is not persuasive in view of the interpretation of the claims discussed in this Office action.
The applicant’s arguments are not persuasive with respect to the new grounds of rejection under 35 U.S.C. 103 because the arguments do not rely on the new combination of references.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/Primary Examiner, Art Unit 1631